MVC CAPITAL, INC. 287 Bowman Avenue 2nd Floor Purchase, New York 10577 (914) 701-0310 January 24, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Attn: James O'Connor, Esq. Re: MVC Capital, Inc. Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 File No. 333-184803 Dear Mr. O'Connor: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 be accelerated so that it will be declared effective on or about January 28, 2013 or as soon as practicable thereafter. Please notify George M. Silfen, Esq., of Kramer Levin Naftalis & Frankel LLP, counsel to the undersigned, at (212) 715-9522, as soon as possible as to the time the Pre-Effective Amendment No. 1 to the Registration Statement has been declared effective pursuant to this acceleration request. MVC CAPITAL, INC. By: /s/ Peter Seidenberg Peter Seidenberg Chief Financial Officer
